The opinion of the court was delivered by
O’Connor, J.:
The defendant (appellant) has filed a motion for rehearing on the decision affirming his conviction (State v. Paxton, 201 Kan. 353, 440 P. 2d 650). After careful consideration we find the motion should be and it is hereby denied.
Our attention, however, has been directed to certain matters in the second paragraph of page 361 of the opinion which should be corrected and clarified. Accordingly, the paragraph is deleted and in its stead the following is substituted:
After the trial, defense counsel apparently discovered that an aunt of the juror Ehmke had been a victim in a similar transaction in November 1963. The matter was brought to the attention of the trial court as a ground in defendant’s motion for new trial in which he alleged the juror “probably” had knowledge of the previous transaction. There is nothing in the record indicating such knowledge on the part of the juror. Moreover, there is no showing that the defendant was connected with the prior transaction in any way. Clearly, this formed no basis for the granting of a new trial.
In all other respects we adhere to what was said and held in the original opinion.